Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) #1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further search, the Examiner takes the position that Shin et al., (2009/0104741 A1) teaches the amended subject matter, filed on 03/22/22, of the presently stated claims, as will be shown below. For this reason, this action is made Final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (U.S. Pub. No. 2009/0014787), hereinafter referred to as “Wang” and in view of Shin et al., (U.S. Pub. No. 2009/0104741 A1), hereinafter referred to as “Shin”. 

Wang shows with respect to claim #1, interlayer dielectric layer (fig. #9, item 32) (paragraph 0021) structure for a power MOS device (fig. #12, item 20) (paragraph 0024), including a silicon-rich oxide SiOx film layer (fig. #9, item 31) deposited on the surface of the power MOS device (paragraph 0021), wherein a silicon dioxide film layer is deposited on the silicon-rich oxide SiOx film layer (fig. #9, item 32) (paragraph 0021)

Wang substantially shows the claimed invention as shown above. 
Wang fails to show, with respect to claim #1, an interlayer dielectric layer structure wherein a proportion of the silicon atoms in the silicon-rich oxide SiO2 film layer is increased, the increased silicon atoms having dangling bonds.

Shin teaches, in a similar method for creating silicon rich surfaces, with respect to claim #1, a step of forming an ILD (fig. #5a, item 600) (paragraph 0057) and a gate dielectric layer (fig. #5a, item 210) wherein silicon-rich oxide (SiOx) dielectric is produced having dangling silicon bonds (paragraph 0030).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, an interlayer dielectric layer structure wherein a proportion of the silicon atoms in the silicon-rich oxide SiO2 film layer is increased, the increased silicon atoms having dangling bonds, into the method of Wang, with the motivation that this acts as a barrier between features and ILD layer for preventing the diffusion of the moisture or other solvents, as shown by Shin. 

Wang shows, with respect to claim #4, a method for forming an interlayer dielectric layer (fig. #9, item 32) (paragraph 0021) structure for a power MOS device (fig. #12, item 20) (paragraph 0024), including a silicon-rich oxide SiOx film layer (fig. #9, item 31) deposited on the surface of the power MOS device (paragraph 0021), wherein a silicon dioxide film layer is deposited on the silicon-rich oxide SiOx film layer (fig. #9, item 32) (paragraph 0021).

Wang substantially shows the claimed invention as shown above. 
Wang fails to show, with respect to claim #4, an interlayer dielectric layer structure wherein a proportion of the silicon atoms in the silicon-rich oxide SiO2 film layer is increased, the increased silicon atoms having dangling bonds.

Shin teaches, in a similar method for creating silicon rich surfaces, with respect to claim #4, a step of forming an ILD (fig. #5a, item 600) (paragraph 0057) and a gate dielectric layer (fig. #5a, item 210) wherein silicon-rich oxide (SiOx) dielectric is produced having dangling silicon bonds (paragraph 0030).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, an interlayer dielectric layer structure wherein a proportion of the silicon atoms in the silicon-rich oxide SiO2 film layer is increased, the increased silicon atoms having dangling bonds, into the method of Wang, with the motivation that this acts as a barrier between features and ILD layer for preventing the diffusion of the moisture or other solvents, as shown by Shin. 

Wang teaches, with respect to claim #7, a power MOSFET structure (fig. #2 through 12) wherein a silicon-rich oxide layer (fig. #9, item 31), of a thickness around 2000 angstroms, is formed by plasma enhanced chemical vapor deposition (paragraph 0021).

//
Claims #2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (U.S. Pub. No. 2009/0014787), hereinafter referred to as “Wang” as modified by Shin et al., (U.S. Pub. No. 2009/0104741 A1), hereinafter referred to as “Shin” and in further view of Hsieh et al., (U.S. Pub. No. 2011/0006362), hereinafter referred to as “Hsieh”. 

Wang as modified by Shin, substantially shows the claimed invention as shown in the rejection above. 
Wang as modified by Shin, fails to state explicitly, with respect to claim #2 and 6, a structure wherein the refractive index of the silicon-rich oxide SiOx film layer is 1.5 to 1.6

Hsieh teaches, with respect to claim #2 and 6, a power MOSFET structure (paragraph 0007) wherein a undoped SRO, Silicon Rich oxide has a refractive index greater than 1.46 (paragraph 0121).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2 and 6, a structure wherein the refractive index of the silicon-rich oxide SiOx film layer is 1.5 to 1.6, as shown in the structure of Wang as modified by Shin, with the motivation that this provides a chemical growth that should result in uniform and well-defined noncrystalline layer with short range order, as taught by Hsieh.


///
Claims #3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (U.S. Pub. No. 2009/0014787), hereinafter referred to as “Wang” as modified by in view of Shin et al., (U.S. Pub. No. 2009/0104741 A1), hereinafter referred to as “Shin” and in further view of Mine et al., (U.S. Pub. No. 2014/0217422), hereinafter referred to as “Mine”. 

Wang as modified by Shin substantially shows the claimed invention as shown above.
Wang as modified by Shin, fails to show with respect to claim 3, interlayer dielectric layer structure for a power MOS device wherein the ratio of the number of silicon atoms to the number of oxygen atoms in the silicon-rich oxide is greater than 0 and less than ½.

Mine teaches, with respect to claim #3, a SiC-MOSFET power device, wherein the he composition ratio of Si:O can be approximated to 1:2 (paragraph 0074).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim 3, interlayer dielectric layer structure for a power MOS device wherein the ratio of the number of silicon atoms to the number of oxygen atoms in the silicon-rich oxide is greater than 0 and less than ½, into the method/device of Wnag as modified by Shin, with the motivation that this combination yields high mobility and retention characteristics, as taught by Hsieh..


///
Claims #5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (U.S. Pub. No. 2009/0014787), hereinafter referred to as “Wang” as modified by Shin et al., (U.S. Pub. No. 2009/0104741 A1), hereinafter referred to as “Shin” as applied to claim #4 above, and further in view of HAYASHI et al., (U.S. Pub. No. 2019/0122941), herein after referred to as “Hayashi”. 

Wang as modified by Shin, substantially shows the claimed invention as shown in the rejection above. 

Wang as modified by Shin, fails to state explicitly, with respect to claim #5, method of depositing the silicon-rich oxide SiOx film layer on the surface of the power MOS device by means of a plasma enhanced chemical vapor deposition process using silane SiH4 and nitrous oxide N20 as reactive raw materials, wherein a reaction formula is as follows:  
SiH4+N2O →SiOx+H2H2O

Hayashi teaches, with respect to claim #5, a method wherein SiH4/ N2O mixed gas was used for forming the SiOx film (paragraph 0185).

The Examiner notes that Hayashi does not state the final outcome of the chemical reaction. However, the Examiner takes the position that Hayashi shows the desired chemical mixture in the reaction shown in the claimed language and therefore must yield the same product. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, method of depositing the silicon-rich oxide SiOx film layer on the surface of the power MOS device by means of a plasma enhanced chemical vapor deposition process using silane SiH4 and nitrous oxide N20 as reactive raw materials, wherein a reaction formula is as follows:SiH4+N2O →SiOx+H2H2O, into the method of Wang as modified by Shin, with the motivation this etch stop layer for protecting the oxide semiconductor thin film was formed, as taught by Hayashi.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
06/29/2022
/JULIO J MALDONADO/            Supervisory Patent Examiner, Art Unit 2898